Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control module” in claim 1, line 4 and claim 14, line 13.  Although this element is taught in ¶ 33 of the specification (as numbered in US Publication 2021/0229529 A1), there is no teaching of the structure required for this “module”.  Refer to the rejections of this claim under 35 U.S.C. 112(a) and (b) set forth below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Each of claims 2, 4, 6, 9, 11, and 13 teaches a mode of operation including steps different from or additional to those of the power management method of claim 1 from which these claims each depend.  MPEP 2111.04 II Contingent Limitations teaches “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Because these claims appear to teach alternate modes which are not required to be performed for the practice of the power-management method of claim 1, their limitations are not interpreted as being required.  
Should applicant wish to require these limitations within the scopes of their respective claims, language should be added by amendment equivalent to the following (with claim 2 presented as an example): “the power management method according to claim 1, further comprising operating in a start-up mode, the start-up mode comprising the steps of:”
Refer further to the rejection of these claims set forth below under 35 U.S.C. 112(b) based on the language not clearly identifying the steps of the claimed modes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was effectively filed, had possession of the claimed invention.

Claims 1 and 14 each teach “a control module”, invoking interpretation under 35 U.S.C. 112(f) by pairing the functional language “control” with the generic placeholder term “module”. While the disclosure as originally filed teaches this element to be present in the claimed power management system and method at least in ¶¶ 33 and 39, the disclosure does not teach any structure of this “module” which is used to perform the function of “control” and the claims are thus rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 2-13 and 15-20 are rejected as depending upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 each teach “a control module”, invoking interpretation under 35 U.S.C. 112(f) by pairing the functional language “control” with the generic placeholder term “module”. As the specification includes no teaching of structure with regard to this recitation, the structures which would or would not fall within the scope of this disclosure cannot be positively ascertained. As such, these claims are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 2 teaches in lines 1-2 that the power management method of claim 1 includes a start-up mode and then teaches a number of method steps, but does not state whether these steps constitute the claimed start-up mode or are simply additional steps of the power-management method in addition to the start-up mode.  Because it is not clear whether the method steps are required as a basic operation of the power management method or as part of another mode, the scope of claim 2 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the method steps of claim 2 have been interpreted as constituting the claimed start-up mode and not as being required in the main power-management method of claim 1 except under this mode.
Likewise, claim 4 teaches “a normal mode” in lines 1-2, claim 6 teaches “a compressor high output capacity mode” in lines 1-2, claim 9 teaches “an energy-saving mode” in line 3, claim 11 teaches “a battery forced-charging mode” in line 3, and claim 13 teaches “a power source high-efficiency mode” in lines 1-2.  As with claim 2, these claims have been rejected as indefinite as the claims do not clearly teach whether the method steps of each claim constitute these modes or are direct additions to the method of claim 1 from which each depends.  Further, each of these claims has been interpreted equivalently to claim 2, as teaching steps which constitute the recited mode.

Claim 2 teaches in line 3 “the start-up of the power source”, although “the power source” was taught in claim 1, line 2, “the start-up of the power source” is not previously taught in claim 2 or independent claim 1 from which it depends and the teaching thus lacks antecedent basis.  It is unclear what particular events or operations would or would not fall within the scope of this “start-up” (such as initial start-up upon installation, start-up relating to testing or maintenance, start-up during routine operation, or others) and thus the scope of the claim cannot be positively ascertained.  For this reason, claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite.

Claim 4 teaches in line 4 “a second upper limit threshold”.  Neither claim 4 nor independent claim 1 includes any teaching of “a first upper limit threshold” and thus it is not clear whether the teaching of “a second upper limit threshold” uses the word “second” merely as a name or label, or as a number which requires that the method also include a first upper limit threshold so that the threshold of claim 4 may thus be second.  For this reason, the scope of claim 4 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
Similarly, claim 6 teaches “a third upper limit threshold” in line 3 and claim 9 teaches “a fourth upper limit threshold” in lines 4-5.  As both of these claims depend upon claim 1 which does not include any teaching of first, second, or third upper limit thresholds, these claims are likewise rejected under 35 U.S.C. 112(b) for the same reasons set forth with regard to claim 4.
For purposes of examination, these claims have been given their broadest reasonable interpretations consistent with the specification and the words “second”, “third”, and “fourth” have been interpreted merely as labels and do not require any preceding upper limit thresholds.

Claim 14 teaches a power management system “for implementing the power management method according to claim 1” but then teaches a number of elements recited in claim 1, including “a transport refrigeration device” in line 1, “a power source” in line 4, “a compressor” in line 5, “a generator” in line 7, “an electrically driven component” in line 8, “a battery” in line 9, and “a control module” in line 12.  Because of the duplicated antecedent basis of these elements, it is not clear whether these elements are intended to refer to those already present in claim 1 or constitute new instances of the same structures.  Further, various claims depending upon claim 14, including claim 15 in line 2 teach elements found in both claim 1 and claim 14 using the article “the” (“the electrically driven component” in the case of claim 15), making it unclear whether this element refers to the battery of claim 1 or the battery of claim 14 if they are not found to be different elements.  Similar instances include “the battery” and “the control module” of claim 16; “the generator” and “the electrically driven component” of claim 17; “the battery, “the electrically driven component”, and “the transport refrigeration device” in claim 18; “the power source”, “the compressor”, and “the generator” in claim 19.
For these reasons, the structure required by claim 14 and the relation between this system and the method it is taught to practice cannot be positively ascertained and claim 14 is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the elements of claim 14 are interpreted as being the same elements used in the practice of the method of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2005/0035657 A1 to Brummett et al.

    PNG
    media_image1.png
    462
    458
    media_image1.png
    Greyscale

Brummett teaches limitations from claim 1, in fig. 2, shown above, a power management method for a transport refrigeration device (auxiliary air conditioning system 46), wherein the transport refrigeration device comprises a power source (engine 47), a compressor (auxiliary compressor 49) and a generator (“auxiliary generator preferably in the form of a DC alternator 67”, ¶ 28) both driven by the power source (as taught in ¶ 27 with regard to the compressor and ¶ 28 with regard to the generator), a refrigeration circuit (taught in ¶ 27, including a compressor 49, condenser 55, expansion valve 57, and evaporator 59) comprising the compressor (49) and an electrically driven component (auxiliary fan 69 and/or blower 71, taught in ¶ 29), a battery (43) powered by the generator (as taught in in ¶ 15), and a control module (voltage controller or regulator 75), and the electrically driven component (69 or 71) is powered by the generator and/or the battery (as taught in ¶ 28), the power management method comprising: 
adjusting an output power of the power source (the ramp-up feature of the engine 47 taught in ¶ 32) and/or an input power of the compressor (49) and/or charge and discharge statuses of the battery (through the alternator 67), by limiting a lower limit of an output power of the generator through the control module (as taught in ¶ 32, the rotational speed of the engine is brought to a minimum before the compressor 49, alternator 67, or both are engaged).

Brummett teaches limitations from claim 4, the power management method according to claim 1, comprising a normal mode: during the operation of the transport refrigeration device, the control module limits the upper limit of the output power of the generator (alternator 67) to a second upper limit threshold (as taught in ¶ 33 “to avoid overloading auxiliary engine 47, voltage regulator 75 will limit the output of alternator 67 to a less than maximum amount”), and limits the lower limit of the output power to a first lower limit threshold (as taught in ¶ 34, “the output of alternator 67, whether the lower limit or the higher, may be used to power” electrically driven elements), so that the transport refrigeration device will not be overloaded (as taught in ¶ 33).

Brummett teaches limitations from claim 5, the power management method according to claim 4, wherein the second upper limit threshold is less than an overload power of the generator (as taught in ¶ 33, the limit is sufficient “to avoid overloading” of the engine which drives the generator); and/or the first lower limit threshold is not less than a sum of a power required for operation of the electrically driven component in the refrigeration circuit and a preset charging power of the battery (as taught in ¶ 34, the power provided by the alternator is enough to power these elements.)

Brummett teaches limitations from claim 11, the power management method according to claim 1, wherein the transport refrigeration device further comprises a voltage sensor (of the voltage regulator 75) coupled to the battery, and the power management method further comprises a battery forced-charging mode: when the voltage sensor senses that a voltage of the battery is lower than a voltage lower limit threshold, the control module limits the lower limit of the output power of the generator to a second lower limit threshold such that a portion of the output power of the generator is supplied to charge the battery (as taught in ¶¶ 31 and 34, the voltage regulator can determine a low battery voltage and control the inverter 73 in response, monitoring the voltage of the batteries 43 to ensure that enough voltage is present for engine startup, thus teaching it to be capable of sensing battery voltage).

Brummett teaches limitations from claim 12, the power management method according to claim 11, wherein the second lower limit threshold is not less than a sum of a power required for operation of the electrically driven component in the refrigeration circuit and a preset charging power of the battery (as taught in ¶ 34, the power limit of the alternator 67 is set to be sufficient to power the electrically driven equipment and charge the battery, described as step 89).

Brummett teaches limitations from claim 13, the power management method according to claim 1, comprising a power source high-efficiency mode: 
a setting interval for high output power of the power source is acquired; when a required compressor input power and a generator input power are lower than a lower limit of the setting interval for high output power (that is, when the compressor is not on as discussed in ¶ 33, with low output power representing a condition where it is not but the alternator is still in use to power other equipment), the control module controls the power source to operate within the setting interval for high output power (the higher power output of step 87 as compared to that of step 85) and charge the battery (as taught in ¶ 34).

Regarding the limitations of claim 14, refer to the above rejection of claim 1.

Brummett teaches limitations from claim 15, the power management system according to claim 14, wherein the electrically driven component comprises one or more of a condenser fan (auxiliary fan 69) [and] an evaporator fan (blower 71).
 
Brummett teaches limitations from claim 16, the power management system according to claim 14, further comprising a voltage sensor which is coupled to the battery and configured to sense a voltage of the battery; and the control module controls the battery to charge and/or discharge, based on data sensed by the voltage sensor (as taught in ¶¶ 31 and 34, the voltage regulator can determine a low battery voltage and control the inverter 73 in response, monitoring the voltage of the batteries 43 to ensure that enough voltage is present for engine startup, thus teaching it to be capable of sensing battery voltage).

Brummett teaches limitations from claim 19, the power management system according to claim 14, wherein the power source (engine 47) drives the compressor and/or the generator via a belt (51, as taught in ¶ 27).
 
Regarding the limitations of claim 20, refer to the above rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brummett as applied to claims 1 and 14 above and further in view of US Patent No. 5,187,349 to Curhan et al.

Brummett teaches limitations from claim 2, the power management method according to claim 1, comprising a start-up mode (described in ¶ 32): during the start-up of the power source, the control module limits the upper limit of the output power of the generator to a first upper limit threshold (as taught in ¶ 32, the alternator 67 is prevented from engaging, thus limiting it to an upper threshold of 0); after a rotational speed of the power source reaches a first start-up threshold (given as 2500 rpm as an example), the control module releases the limiting of the upper limit of the output power of the generator to the first upper limit threshold (as taught in ¶ 32).
Brummett does not teach the battery being used to power the electrically driven components of the system.  Curhan teaches in col. 9, lines 3-26, an HVAC system for a vehicle in which a battery (54) may be used to power elements of the system such as a fan (44) but is monitored so that fan speed may be reduced if the battery is being discharged to an excessive extent.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Curhan with the battery operation of electrically driven components in order to reduce the demands on the alternator when the battery has sufficient charge to operate such components while preventing excessive battery discharge as taught in Curhan’s col. 9 and Brummett’s ¶ 34.

Brummett teaches limitations from claim 3, the power management method according to claim 2, wherein the first upper limit threshold is 0 (as the alternator 67 is prevented from engaging s taught in ¶ 32).
Brummett does not teach the start-up threshold being 1000 rpm, giving 2500 rpm as an exemplary value.  One of ordinary skill in the art at the time the application was effectively filed would have recognized this threshold to determine the delay applied in startup of the compressor and alternator as well as the power available to these components on startup and would thus recognize the threshold to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Brummett teaches limitations from claim 6, the power management method according to claim 1, comprising a compressor high output capacity mode (a method taught in ¶ 33 for use when “auxiliary compressor 49 is on”): 
the control module limits the upper limit of the output power of the generator to a third upper limit threshold (“preferably 65 amps”), thereby increasing an output power supplied by the power source to the compressor (providing power for the compressor to be on as it cycles through on and off operations).
Brummett does not teach the battery being used to power the electrically driven components of the system.  Curhan teaches in col. 9, lines 3-26, an HVAC system for a vehicle in which a battery (54) may be used to power elements of the system such as a fan (44) but is monitored so that fan speed may be reduced if the battery is being discharged to an excessive extent.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Curhan with the battery operation of electrically driven components in order to reduce the demands on the alternator when the battery has sufficient charge to operate such components while preventing excessive battery discharge as taught in Curhan’s col. 9 and Brummett’s ¶ 34.

Brummett teaches limitations from claim 7, the power management method according to claim 6, wherein the control module sets the third upper limit threshold based on a required input power of the compressor (this power being sufficient to operate the compressor as taught in ¶ 33).

Regarding limitations of claim 18, refer to the above rejection of claim 2.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett and Curhan as applied to claims 1 and 6 above, and further in view of Japanese Publication 2018-136107 to Toyama.  US Publication No. 2019/0337359 A1 to Toyama is presented as an English-language equivalent of Toyama and all citations to paragraphs of Toyama’s disclosure in this Office Action are directed to this US Publication rather than the Japanese-language original.

Regarding claim 8, Brummett teaches a vehicular refrigeration cycle system and operating method, the system including an engine, generator, compressor and a number of electrically driven components, output power of the engine and generator being controlled according to various thresholds to ensure sufficient power for the operation of the system while preventing overloading of the engine.  

    PNG
    media_image2.png
    778
    517
    media_image2.png
    Greyscale

Brummett does not teach the electrically driven component of the refrigerant circuit being a suction pressure regulating valve which is opened to increase the output power of the compressor.  Toyama teaches in fig. 1, shown above, and ¶¶ 28-29 and 78 a refrigeration cycle device (100) including a variable throttle mechanism (5) disposed in a passage between the evaporator (4) and compressor (1) and controlled by an air-conditioning controller (6) preventing loss of compressor load in intermittent operating conditions.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brummett with the compressor suction pressure regulating valve of Toyama in order to ensure optimal suction conditions for the compressor to provide effective and reliable compression that is not hampered by environmental operating conditions.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett as applied to claim 1 above, and further in view of Toyama.

Brummett teaches imitations from claim 9, the power management method according to claim 1, wherein the power management method comprises an energy-saving mode: 
the control module (voltage regulator 75) limits the upper limit of the output power of the generator to a fourth upper limit threshold (at step 85 or 87 depending on whether the compressor is operated).
Brummett does not teach the electrically driven component of the refrigerant circuit being a suction pressure regulating valve which is opened to increase the output power of the compressor.  Toyama teaches in fig. 1, shown above, and ¶¶ 28-29 and 78 a refrigeration cycle device (100) including a variable throttle mechanism (5) disposed in a passage between the evaporator (4) and compressor (1) and controlled by an air-conditioning controller (6) preventing loss of compressor load in intermittent operating conditions.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brummett with the compressor suction pressure regulating valve of Toyama in order to ensure optimal suction conditions for the compressor to provide effective and reliable compression that is not hampered by environmental operating conditions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett and Toyama as applied to claims 1 and 9 above, and further in view of WIPO Publication No. 2015/075901 A1 to Sakane.  An English Translation of Sakane is provided herewith and all citations to the disclosure of Sakane are directed to this translation rather than to the Japanese-language original.

Regarding claim 10, Brummett teaches a vehicular refrigeration cycle system and operating method, the system including an engine, generator, compressor and a number of electrically driven components, output power of the engine and generator being controlled according to various thresholds to ensure sufficient power for the operation of the system while preventing overloading of the engine.  Brummett does not teach an energy-saving mode of the system being activated when a fuel reserve of the power source is lower than a lower limit threshold.  Sakane teaches in ¶ 66 a vehicle HVAC system having a low fuel consumption improvement switch commanding an economical air conditioning control for low fuel consumption and power saving with regard to the compressor of a refrigeration cycle.  Although Sakane does not explicitly teach this mode being activated in a low-fuel state, one of ordinary skill in the art at the time the application was effectively filed would have found it to be an obvious mechanical expedient to reduce fuel consumption when fuel supply is low as motivated by the teachings of Sakane in order to conserve fuel without fully sacrificing operation of the refrigeration system and because automating a manual activity such as the activation of this mode via a switch as taught by Sakane is a matter of routine skill in the art.  See MPEP 2144.04  Legal Precedent as Source of Supporting Rationale III. Automating a Manual Activity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett as applied to claim 14 above, and further in view of US Patent No. 9,887,655 to Auer et al.

Regarding claim 17, Brummett teaches a vehicular refrigeration cycle system including an engine, generator, compressor and a number of electrically driven components, output power of the engine and generator being controlled according to various thresholds to ensure sufficient power for the operation of the system while preventing overloading of the engine.  Brummett does not teach elements of this system including the controller, generator, and components driven thereby communicating via a LIN bus.  Auer teaches in col. 4, line 61-col. 5, line 6 an automotive environmental control system in which an environmental control unit (108), alternator (106) and other elements communicate digitally via a digital I/O (124) which may include a local interconnect network (LIN).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brummett with the LIN communications taught by Auer because such a network is well known in the art as an effective and reliable protocol for communication between components which allows communication with a low throughput and high latency as taught in col. 5, lines 4-6 of Auer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	13 June 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763